AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES
                                                               for
                                                    Eastern District of Virginia                          MAY        9 2019

                  United States of America                             UNDER SEAL

                              V.

                                                                       Case No. 2:19mj
          PEDRO EMILIO DURAN
                           Defendant

                                                    CRIMINAL COMPLAINT


        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
             On or about the date(s) of between on or about April 19. 2018to on or about Mav 13>2018. in the Eastern
        District of Virginia and elsewhere, the defendant violated:
     Code Section(s)                                           Offense Description(s)
Count One:


18U.S.C. § 1349             Any person who attempts or conspires to commit any offense under Chapter 63 of Title 18 ofthe
                            United States Code, which includes Bank Fraud under 18 U.S.C § 1344, shall be punished.

Count Two:


18U.S.C. § 1028A            Whoever, during and in relation to any felony violation enumerated, including Bank Fraud and
                            Conspiracy under 18 U.S.C. §§ 1344 and 1349, knowingly transfers, possesses, or uses, without
                            lawful authority, a means of identification ofanother person, shall be punished.




This criminal complaint is based on these facts: Please see attached Affidavit.
READ^AN^ REVIEWED:


Elizabeth M.
Assistant United States ATtorney

        K1 Continued on the attached sheet.
                                                                                         Comptainant '.s signature
                                                                        Erik Gudmundsen, FBI Special Agent
                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:                                                                                 Judge's signature
                                                                             Douglas E. Miller
                                                                             United States Magistrate Judge
City and state:         iJorlAV f                                                     Printed name and title
